CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

Fi|| in this information to identify your case:

 

United States Bankruptcy Court for fhe:

EASTERN D|STR|CT OF NEW YORK

 

Case number rrrknown) Chapter 11

 

|I| check if this an
amended filing

 

 

Officia| Form 201
Vo|untary Petition for Non-|ndividua|s Fi|ing for Bankruptcy 4116

 

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).

For more information, a separate document, instructions for Bankruptcy Forms for Non-individuai's, is available.

_\.

Debtor's name Montauk Transit LLC

 

 

2. A|l other names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names /

 

3. Debtor's federal 1
Employer identification XX-XXXXXXX
Number (E|N)

 

4. Debtor's address Princi pal place of business N|ailing address, if different from principal place of
business

3601 Horseb|ock Road
Nledford, NY 11763

 

 

Number, Street, Clty, State & ZlP Code P.O. Bo)<, Number, Street, City, State & ZlP Code
Suffolk Location of principal assets, if different from principal
”§"<jljnty place of business

 

Number, Street, City, State & ZlP Code

 

5. Dehtor's website (URL) '

 

 

6- Tva-‘ °f debtor l corporation (incinding Limited Liability company (LLc) and Lsrnited Liabiliiy Pannersnip (LLP))
l:l Paltnership (exc|uding LLP)
[:l Other. Specify:

 

Officiai Form 201 Voluntary Petition for Non-|ndividuals Fi|ing for Bankruptcy page 1

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

Debiur N|ontauk Transit LLC

Case number (i‘rknown)

 

Name

7. Describe debtor's business

 

A. Check one:

L_.l Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
Sing|e Asset Rea| Estate (as defined in 11 U.S.C. § 101 (51 B))
Raiiroad (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

E|:|E|l:||:l

l None of the above

B. Check ali that apply

E| Tax-exempt entity (as described in 26 U.S.C. §501)

i:| investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §BOa-B)
l:l investment advisor (as defined in 15 U.S.C. §BOb-2(a)(11))

C. NA|CS (North American industry Ciaesification System) 4-digit code that best describes debtor.

See http:i!www.uscourts.govlfour-d_igit-national-association-naics-codes.

 

4854
B. Under which chapter of the Check one:
Bankruptcy Code is the
debtor filing? n Chapter 7
El Chapter 9

l Chapter 11. Check ali that appiy:

|:l Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,566,050 (amounl subject to adjustment on 4/01!19 and every 3 years after that).

l:l The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). |f the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement, and federal income tax return or if ali of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).

i:| A plan is being filed with this petition.

El Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

l:l The debtor is required to file periodic reports (for example, 10K and 100) with the Securities and
Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. Fiie the
attachment to Voiuntary Peti'tion for iven-individuals Fiii'ng for Bankruptcy under Chapter 1 1
(Ofiicial Form 201A) with this form.

l:l The debtor is a shell company as defined in the Securities Exchange Act of 1934 Ru|e 12b-2.
l:l Chapter 12

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

if more than 2 cases, attach a
separate |ist.

- No.
|:l Yes.

District When Case number

District When § Case number `

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List ali cases if more than 1,
attach a separate list

i:l No
- Yes.

Debtor See Attachmerlt Relationship

 

District When Case number, if known

 

Officia| Form 201

Voluntary Petition for Non-individua|s Fiiing for Bankruptcy page 2

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

Deber Montauk Transit LLC

Name

11. Why is the case filed in
this district?

Case number (iiirnown)

 

Check ali that appiy:

l Debtor has had its domicl|e, principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district

l:l A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this districtl

 

12. Does the debtor own or
have possession of any
real property or personal
property that needs
immediate attention?

l No
m Yes_ Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ali that appiy.)

l:l lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

l:| lt needs to be physically secured or protected from the weather.

ij it includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
iivestock, seasonal goods, meat, dairy, produce. or securities-related assets or other options).

|:l Other

 

Where is the property?

 

Number, Street, Cily, State & ZlP Code
is the property insured? l
ij No

|:| Yes, insurance agency

 

 

Contact name

 

Phone

 

 

- Statistica| and administrative information

 

13. Debtor's estimation of
available funds

Checir one.'
l Funds will be available for distribution to unsecured creditors

l:l After any administrative expenses are paid, no funds will be available to unsecured creditorsl

 

 

14. Estimated number of l 1_49 l:l 1,000-5,000 ill 25,001-50,000
°red'f°rs g 50_99 l:l 5001-10.000 |Zl 50,001-100.000
ij 100_199 |Il 10,001-25,000 El lvloro tnanioo,ooo
Ei 200-999
15. Estimated Assets . $0 _ $50|000 l__.l $1,000,001 - $10 million l:l $500,000,001 - $1 billion

|I| $50.001 - $100,000
lIi $100.001 - $500,000
ill $500,001 ~ $1 million

l:l $10,000,001 - $50 million
l:l $50,000,001 - $100 mii|ion
El $100,000,001 - $500 million

l:l $1,000,000,001 - $lO billion
l:i $10,000,000,001 - $50 billion
l:l i\liore than $50 billion

 

16. Estimatedliabi|ities

Officlai Form 201

iii $0 - $50,000

l:| $50,001 -$100.000
l $100,001 - $500,000
l_'.i $500,001 - $1 million

l:l $1,000,001 » $10 million

i.-.] $10,000,001 - $50 million
lZl $50,000,001 - $100 million
l:l $100,000.001 - $500 million

Vo|untary Petition for Norl~individuais Filing for Bankruptcy

l:l $500.000,001 - $'l billion

l:l $1,000,000,001 - $'lO billion
l.._..l $‘lU,UOU,OO0,00'l - $50 billion
|:| Niore than $50 billion

page 3

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

Debtor

_Montauk Transit LLC

 

Name

- Request for Re|ief,

Deciarationl and Signatures

 

Case number (il' known)

 

 

WARNlNG - Bankruptcy fraud is a serious crime. iliiaking a false statement in connection with a bankruptcy case can resuit in fines up to $500.000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Deciaration and signature

of authorized
representative of debtor

The debtor requests relief in accordance with the chapter of title 11. United States Code, specified in this petition.

i have been authorized to file this petition on behalf of the debtor.

l have examined the information in this petition and have a reasonable belief that the information is trued and correct

l declare under penalty of perjury that the foregoing is true and correct.

  
  

Executed' n

 

John Niensch

 

   

t e of authorized representative of debtor

iii/

Mem ber

 

Printed name

 

18. Signature of attorney

Ofncia[ Form 201

X lsi Marl: A. Pergament
Signature of attorney for debtor

Date

 

Niarc A. Pergament

 

lVilVl l DD l YYYY

 

Printed name

lVe_inbsrs,_ Gro_§s §- Pergament LLP

 

Firrn name

400 Garden City Piaza
Suite 403
Garden City, NY 11530

 

Number, Street, City, State & ZlP Code

Emaii address

antenna M

 

NY

Bar number and State

 

Voiuntary Petition for Non-individua|s Fi|ing for Bankruptcy

page 4

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

Deblor Montauk Transit LLC Case number (rrlrnown)

 

 

Name

Fiii in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN DiSTR|CT OF NEW YORK

 

Case number (irlrnown) Chapter 11

 

l:| Check if this an
amended nling

 

 

FOR|V| 201. VOLUNTARY PET|T|ON

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

 

 

Debter East End Bus Lines, |nc. Relati°"'$hip t° Y°"'

Dlstrict E.D.N.U. When 9113118 Case number, if known 818-76176
Debtor East End Bus Service LLC Re'a“°"$hip to Y°u

Dlstrict When Case number, if known

Dethr N|ontauk Student Transport LLC Relati°“$hip to you

District E_D'N_Y_ When 9113118 Case number, if known 818-76177-845
Debtor lvlontauk Transit service LLC Rela“°"$hip f° you

Dlstrict `E.D.N.Y. When 9113118 Case number, if known 818-76179-845

 

Ofticia| Form 201 Voiuntary Petition for Non-lndividuals Filing for Bankruptcy page 5

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

United States Bankruptcy Court
Eastern District of New York

In re Montauk Tra_nsit LLC Case No.

 

chtor(S) Chapter 1 1

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge

 

 

 

\ ¢:’/ ,'

Date: iC/(~¢) ig
Jo h enschfiliiember
Si /er/Title

Date: } h l Sl l q isi Marc A. Pergament
l\»' \

Sl`gnature of Attcrney

Marc A. Pergament

Weinberg, Gross & Pergament LLP
400 Garden City Piaza

Suite 403

Garden City, NY 11530

(516) 877-2424 Fax: (516) 877-2460

 

 

USBC.44 Rev. 9117198

Soitware Copyrighr {c) 1995¢2018 Eiesl Case, LLC - www,bestcase.corn Eiesl Case Benkrupicy

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

David Fogel, Esq.
1225 Franklin Avenue, Suite 522
Garden City, NY 11530

Franklin Funding Group LLC
3611 14th Avenue #423
Brooklyn, NY 11218

In Advance Capital LLC
428 Central Avenue, Suite B
Cederhurst, NY 11516

Isreal Weinstein, Esq.
P.O. BOX 670988
Flushinq, NY 11357

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12231:36

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

____________ X
In Re: Chaptcr ll
Montaul< Transit LLC, Case No.
Debtor. CORPORATE RESOLUTION
X

 

The undersigned, the Managing Member of Montauk Transit LLC, a corporation
existing under the laws of the State ofNeW Yorl§ does hereby certify that a duly called meeting of the
directors of Montauk Transit LLC, the following resolutions Wcrc adopted, and have not been
modified or rcscinded, and arc still in full force and effect

"Resolvcd, that in the judgment of the shareholders and directors, it is desirable and
in the best interest of the corporation, that John Mcnsch, l\/lanaging Member of the Corporation, be
empowered to cause a petition under Chapter l l ofthe Banlo'uptcy Code to be filed by the corporation
upon Such datc, and in the cvent, in his discretion, such action should bc necessary for the protection
of the corporation and preservation of its assets Without further notice to thc directors of Montauk
Transit LLC, and it is further

Rcsolvcd, John Mcnsch be and hereby is, authorized to execute and tile all pctitions,
schedules, lists and other papers and to take any and all action which he may deem necessary and
proper in connection Wii;h Such proceedings under Chapter li, and in that connection, to retain and
employ Weinberg, Gross & Pergament LLP and to retain and employ all other professionals Which
they may deem necessary or proper With a VicW towards a success'liil conclusion of Such a

reorganization case." _

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12231:36

IN WITNESS WI-IEREOF, I have hereunto set my hand and seal this 5th day of

October, 2018. ’
Z////MOL__.__\

J Mensch, Managing Member

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

Fill in this information to identify the case:

Debtor name N|ontauk Transit LLC

United States Bankruptcy Court for the: EASTERN DlSTR|CT OF NEW YORK

 

Case number (lf known)

 

|:| Check if this ls an
amended filing

 

 

Officia| Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12115
Be as complete and accurate as poss|b|e.
1. Do any creditors have claims secured by debtor's property?
l:i No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtcr has nothing else to report on this form.
l ¥es. Fill in all of the information below.
usi creditors Who i-iave secures claims

 

a Lt_st iri alphabetical order all creditors who have secured claier if` az creditor has more tiiari one secured Co!umn"q- ' . ' ' _ _ `Qoiumn B - _
' elairn_ list the creditor separately ioreach elaith ' _ . _ __ _ _ _ __ . - Ameunt'ef claim ' " V.slue of collateral
_ ' ' ' ': ' - ` -- ` ' " - ' - that supports this
Do noldeduci_ the valu'-'e claim ' .
ref collateral

 

Frank|in Fundin Group
2'1 LLC g Describe debtor's property that ls subject to a lien $367,430.00 _ $0.00
Crecllior's Name

3611 14th Avenue #423
Brook|yn, NY11218
Creditor’s maitlng address Descl'lbe the lien

 

 

 

 

 

 

 

 

ls the creditor an insider or related party?

__W_M_____# l No

Crediior's email addressl if known I:l Yes
is anyone else liable on this c|alm?

 

Date debt was incurred l No

l:l Yes. Fil| out Schedu!e H: Codebl‘ors (Officia| Form 206 H)
Last 4 digits of account number

 

 

Fomult|ple creditors have an m As of the petition filing date, the claim is:
interest in the same properly? Checl< all that apply
l No n Contingent
l;l Yes. Specify each creditor, m U"ilqu|dat@d
including this creditor and its relative l:l Disputed
priorily.
2.2 |n Advance Capital LLC Desorihe debtors property that is subject to a lien __ $246,585.27 $0.00

 

 

breditor's Name
428 Centra| Avenue, Suite

 

 

 

 

B

Cedarhurst, NY 11516

Creditoi‘s mailing address Descrihe the ilen
ls the creditor an insider or related party?
- No

Creditor's emai| addressl if Known I:\ yes
is anyone else liable on this claim?

Date debt was Incurred - Ng

l:l Yes. Fill out Scheduie H: Codebt‘ors (Offlcial Form 206H)
Last 4 digits of account number

Do multiple creditors have an '# As of the petition filing date, the claim is:
interest in the same property? Check all that apply
Officia| Form 2060 Schedu|e D: Creditors Who Have C|aims Secured by Property page 1 of 2

Sofiware Copyright (c) 1996-2018 Best Case. LLC - ww.bestr:ase.com Besi Case Bankruptcy

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

 

 

Debtor illlontauk Transit LLC Case number (inmew)
Name
- ND l:l Conlingent
i:l ‘(es. Specify each creditor. L'_"| Un"qu'dated
including this creditor and its relative i:l Disputed
priority.

 

 

3. Total of the: dollar-amounts from P?ari "|, C'olurrin A, including fthe_amounts from the Add|tlor-i€\`| EF"H.£l€i', if_ H“y» $614 065.27

Lisi others to se Noiifieoi for o eeoc Airoady i_ieied in Pari1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entitles that may be listed are collection agencies,
assignees of claims listed above, and attorneys t'or secured creditors

lf no others need to notified for the debts listed in Part 1, do not fill out or_ submit this page._ l_f additional pages are needed, copy this page.

Name and address __ _ _ _ On which il`ne ln Part1 did you_ Last 4 digits of _
_ . . . ‘ . ' .- - ' ' :' _ enter-the related c_reditor? ' account number _for=
` thls_fentit_y

 

David Foge|, Esq'.' _
1225 Frankiin Avenue, suite 522 Lm@£
carden City, NY 11530

 

|srea| Weinstein, Esq. _
P.O. Box 670988 i_ino 2.1
F|ushing, NY11357

 

Official Form 206D Aclditiona| Page of Schedule D: Credltors Who Have Clalms Secured by Property page 2 of 2

Sofiware Copyright (c) 1996-2018 Best Cose, LLC » www.beslcase.com Best Case Bankruplcy

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

 

Fill in this information to identify the case:

Debtor name Montauk Transit LLC

 

 

United States Ban|<ruptcy Court for the: EASTERN D|STRiCT OF NEW YORK

Case number (lf known)

 

|:! Check if this is an
amended filing

 

Officiai Form 206E/F
Schedu|e EIF: Creditors Who Have Unsecured Ciaims mls

Be as complete and accurate as possible. Use Part1 for creditors with PRlORlTY unsecured claims and Partz for creditors with NONPR|ORlTY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Aiso list executory contracts on Scheduie A/B: Assefs - Real' and
Personai Property (Officiai Form 206Al'Bi and on Scheo'uie G: Executory Contracfs and Unexpl'red i.eases (Officiai Form 2066). Number the entries in Parts 1 and 2
In the boxes on the ieft. if more space is needed for Part1 or Part 2, fill out and attach the Additiona| Page of that Part included in this form.

Liet All creditors with PRlcRrrv unsecured claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
l No. eo io Parl 2.

i:i Yes. Go to line 2.

m l_ist All creditors with NoNPRioRlTY unsecured claims

3. Llst in alphabetical order all of the creditors with nonpriorlty unsecured claims. lf the debtor has more than 6 creditors with nonpriority unsecured ciaims, fill
Oui and attach the Additional Page of Par't 2.

Nonprlority creditors name and mailing address As of the petition filing date, the claim ls: shock all rhotapply.
i:i Contingent

Ei unliquidated

El Dlsputed

 

Date or dates debt was incurred

Last 4 digits of account number Basls for the cla_m_

le the claim subject to offset? |I| No |Ii Yes

Llst Others to Be Notified About Unsecured C|aims

 

4. Llst in alphabetical order any others who must he notified for claims listed in Parts 1 and 2. Examples cf entities that may be listed are collection agenciesl assignees
of claims listed above. and attorneys for unsecured creditorsl

lf no others need tc be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. if additional pages are needed, copy the next page.

Nam'e and mailing address ` _ -_ - On-whi'cflfl_ine in' P"art1 or-Par-t 2 is the Last 4 digitsrof
` - reiated-creditor-(if any)- listed? _ - account number; if
' any

m__:l_'_ota| Amounts of the Priority and Nonpriority Unsecured Ciaims

5. Add the amounts of priority and nonpriority unsecured claims.

 

 

 

 

 

 

5a. Total claims from Part1 5a $ mm 0_[][]
5b. Total claims from Part 2 5b. + $ D.OO
56. Totai of Parts 1 and 2
Lines 5a + 5b = 5c. ' 59 $ 0'00
Oflicial Form 206El'F Schedule E!F: Credltors Who Have Unsecured Claims page 1 of 1

Sofiware Copyright [c) 1996-2018 Besi Case, LLC - www.bestcase.com 46906 Best Case Bankruptcy

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

United States Bankruptcy Court
Eastern Dlstrict of New York

ln re iiilontauk Transit Ll__C j Case No.

 

Debtor(s} Chaptcr 1 1

CORPORATE OWNERSH[P STATEMENT (RULE 7007.1)

Pursuant to Fedcral Rulc of Bankruptcy Procedure 7007.1 and to enable the Juclges to evaluate possible disqualification
or rccusal, the undersigned counsel for Niontal.lk Transit LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:

l Norle [Check i`fapplicable]

ZO/e§// ( lsi Marc A. Pergament

Date Marc A. Pergament

Signature of Attorney or Litigant
Counsel for Montal.lk Transit LLC
Weinberg, Gross & Pergament LLP
400 Garden City Piaza

Suite 403

Garden City, NY 11530

(516) 877-2424 Fax:(516) 877-2460

 

Software Copy'right (c] 1995-2018 Best Case, LLC -www,beslcase,corrl Bosi Case Ban|<l'uptcy

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12231:36

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

-- X
Irl Re: Chapter ll
Montauk Transit LLC, Case No.
chtor. Affirmation Under Local
X Bankruptcy Rulc 1007-4

 

John Mensch, duly affirms under the penalties of perjury as follows:

l. I am the Member Manager ofMontaul< Transit LLC, the above-named debtor
(hcreinafter “Debtor”). l Subrnit this affirmation in accordance With Local Banlduptcy Rule 1007-3
and in connection With the Debtor’s voluntary petition for relief under Chapter 11 of Title il of the
United States Code (the “Bankruptcy Code”) filed herein.

2. The principal office of`the chtor is located in this district at 3601 Horseblock
Road, Medf`ord, New York.

3. The Debtor’S taxpayer identification number is XX-XXXXXXX.

4. There is neither a case under the fortner Banlo‘uptcy Act nor under the
Banl<ruptcy Code currently pending by or against the Debtor.

5. No official or unofficial committee of` creditors of` the chtor has been
organized as of this datc.

6. No property of the Debtor is in the possession or custody of any custodian
public officer, rcceiver, trustee, assignee of rents, or Secured creditor or agent for any Such persons

7. The chtor’S principal books and records are located at 3601 Horseblock
Road, Mcdf`ord, NcW Yorl<.

8. A listing of` the Debtor’S twenty (20) largest unsecured creditors, excluding

insiders, is attached to the chtor’S petition.

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12231:36

9. During the pendency of these proceedings, the Debtor intends to continue its
operations in transportation

10. The Debtor operates its business from 3601 Horseblock Road, Medford, New
York.

l 1. lt is anticipated that the Debtor’s operations in the next thirty (30) days will
result in a small profit

12. No stocl<s, bonds, debentures, or other securities of the Debtor have been
publicly issued.

13. The Debtor does not have any assets located outside the territorial limits of the
United States.

14. lt is desirable for the Debtor to continue its operations, as the Debtor believes

itself to be capable of effectuating a reorganization

Dated: Ga_rden City, New York
October 5, 2018

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12231:36

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEB'I`OR(S): MOl'ltaUk Transit LLC CASE NO.:.

 

 

Pursuant to Local Banl<ruptcy Rule lO?B-Z(b), the debtor (or any other petitioned hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief;

[NOTE: Cases shall be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-l and E.D.N.Y. LBR 1073-2 if the earlier case
Was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (1) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in ll U.S.C, § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners ; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under ll U.S.C. § 54l(a).]

l:] NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

l THE FOLLOWING RELATED CASE(S) lS PENDING OR HAS BEEN PENDING:

l. CASE NO.: 818-76176 JUDGE: Honorab|e Louis A. Scarcel|a DISTRICT/DIVISION: E.D.N.U.
DEBTOR NAME: East End Bus Lines, |nc.
CASE STILL PENDING (Y/Nj: Y [lj”c!osed] Date of closing:

CURRENT STA'.[`US OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHE,DULE "A" ("REAL PROPERTY") WH[CH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

DBBTOR NAME: East End Bus Service LLC

CASE S'I`ILL PENDING (YfN): ‘( [Ifcfosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Dischargedfawaiting discharge, conflrmed-,mdismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Re]‘er to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR‘S SCHEDULE "A“ (“REAL PROPERT _ ") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

(ovER)

Suftware Copyright (c} 1996-2015 Bas\ Case‘ LLC ~ www.beatcase.com Best Case Bankruplcy

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12231:36

DISCLOSURE OF RELATED CASES (cont'd)

3. CASE NO.: 818-76177-845 IUDGE: Honorab|e Louis A. Scarcel|a DISTRICT/DIVISION: E.D.N.Y.
DEBTOR NAME: lV|ontauk Student Transport LLC
CASE STILL PENDING (Y/N): Y [Ifclosed] Date of closing:

CURRENT STATUS OF RBLATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHlCH CASES ARE RELATED (R\ej%r to NOTE above):

 

REAL PROPERTY LISTED lN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

4. CASE NO.: 818-76179~845 JUDGE: Honorab|e Louis A. Scarce||a DISTRICT/DIVISION: E.D.N.‘(.
DEBTOR NAME: Montauk Transit Service LLC

CASE STILL PENDING (YfN): V [Hclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WI-IICH WAS ALSO LISTED lN
SCHEDULE "A" OF RELATED CASE:

NOTE.' Pursuant to ll U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTORfPETITIONER'S ATTORNEY, AS APPLICABLE:

l am admitted to practice in the Eastern District ofNew York (Y/N): ‘(

USBC-l? Rev.Sfl 1/2009
Sottware Copyri¢ht {c) 1996-2018 Best Case, LLC » www.bestcase.eom Bes\ Case Bankruptcy

 

 

CaSe 8-18-76716-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12231:36

DISCLOSURE OF RELATED CASES (cont'd)

CERTlFICATION (to be signed by pro se debtor/petitioner or debtor/petitioners attorney, as applicable):

l certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any tirne, except
as indicated elsewhere on this form.

lsi Marc A. Pergament

Marc A. Pergament

Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Weinberg, Gross & Pergament LLP

400 Garden City P|aza

Suite 403

:35?|?;98';$32§;;;:§?6) 877 2460 Signature of Pro Se Joint Debtor/Petitioner

 

 

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the

dismissal of the case with prejudice.
/

NOTE: Any change in address must be reported to the Court immediately lN WRITING. Dismissal of your petition may otherwise
resu]t.

USBC~] 7 Rev.B/'l 112009
Software Copyright (c) 1996-2018 Best Case. LLC - www.bestease.com Best Case Bankruplcy

 

 

